     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 1 of 26




 1    WO                                                                                   JDN

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Carolin Isabelle Hauser,                      No. CV 20-08138-PCT-JAT (JFM)
10                         Plaintiffs,
11    v.                                            ORDER
12
      Elijah M. Smith, et al.,
13
                           Defendants.
14
15           Plaintiff Carolin Isabelle Hauser brought this pro se civil rights action under 42
16    U.S.C. § 1983, various federal criminal statutes, and state law against State Attorney
17    General Mark Brnovich, 19 Yavapai County officials,1 and 3 employees from the State
18    Bar of Arizona.2 (Doc. 37.) Before the Court are the following motions:
19           · Defendant Mark Brnovich’s Motion to Dismiss for failure to state a claim (Doc.
20    67);
21           · State Bar of Arizona Defendants’ Motion to Dismiss for lack of jurisdiction and
22    failure to state a claim (Doc. 82);
23
24
25           1
               The Yavapai County Defendants are Elijah M. Smith, Taylor Mickle,
26    Christopher Eller, William N. Lundy, Scott Mascher, Justin L. McQueary, Jeff Newnum,
      Brian Hunt, Richard Martin, Sheila Polk, Michael E. Cordrey, Christopher G. Michalsky,
27    James R. Bigbee, Alexander J. Toth, Craig I. Brown, Rowle P. Simmons, Thomas
      Thurman, Randy Garrison, and Mary Mallory. (Docs. 33, 83.)
28           2
             The State Bar of Arizona Defendants are Jim Lee, Jackie Brokaw, and Karen
      Calcagno. (Docs. 33, 82.)
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 2 of 26




 1           · Yavapai County Defendants’ Motion to Dismiss for failure to state a claim (Doc.
 2    83);
 3           · Yavapai County Defendants’ Motion to Strike Plaintiff’s Surresponse (Doc. 97);
 4    and
 5           · State Bar of Arizona Defendants’ Motion to Strike Plaintiff’s Surresponse (Doc.
 6    98).
 7           The Court will grant the Motions to Strike, grant Brnovich’s Motion to Dismiss,
 8    grant the State Bar of Arizona Defendants’ Motion to Dismiss, and grant in part and deny
 9    in part the Yavapai County Defendants’ Motion to Dismiss.
10    I.     Background
11           In her 106-page First Amended Complaint, Hauser sets forth 26 causes of action
12    against the named Defendants. (Doc. 33.) Hauser’s claims stem from an incident on the
13    morning of December 14, 2019, when she called 9-1-1 for assistance during a domestic
14    dispute on her property in Rimrock, Arizona. (Id. ¶ 1.) Hauser alleges that Yavapai
15    County Sheriff’s deputies Smith and Eller responded and interrogated her. (Id. ¶¶ 1–2.)
16    Deputy Mickel arrived and stood by during this interrogation. (Id. ¶¶ 2–3.)
17           At one point, Smith asked Hauser to get into his patrol car, and when Hauser said
18    that she did not want to, Smith told her she was under arrest. (Id. ¶ 7.) Hauser then ran
19    toward her daughter and fiancé, who were on the scene, and Smith suddenly grabbed
20    Hauser’s arms behind her back and tackled her, which caused her to hit the gravel face
21    first. (Id. ¶ 8.) Smith, Mickle, and Eller were all on top of Hauser, slamming her face
22    down in the gravel, and the force resulted in life-threatening esophageal injuries and
23    pneumomediastinum (abnormal presence of air or gas in the membrane between the
24    lungs). (Id. ¶¶ 8, 26, 28, 30–31.) Smith took Hauser to the Camp Verde Jail, where she
25    was held from approximately 8:50 a.m. until 2:00 p.m. (Id. ¶¶ 11, 21.)
26           After her release, Hauser went to Verde Valley Medical Center in Cottonwood for
27    emergency treatment, and she was eventually transported via ambulance to the Flagstaff
28    Medical Center. (Id. ¶¶ 22–25.)

                                                -2-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 3 of 26




 1           Hauser asserts claims for false arrest and excessive force in violation of the Fourth
 2    Amendment (Id. ¶¶ 77–95), and claims under Monell v. Department of Social Services,
 3    436 U.S. 658 (1978), for negligent training and supervision and “unconstitutional
 4    ratification of illegal conduct.”    (Id. ¶¶ 96–104.)     Hauser alleges that Defendants
 5    committed criminal and seditious conspiracy and treason and acted as agents of foreign
 6    principals and as a “de factor corporate state.” (Id. ¶¶ 105–159.) She further alleges that
 7    Defendants violated commitments for United States’ contributions to international
 8    financial institutions (Id. ¶¶ 160–163); acted as agents of international criminal police
 9    organizations (Id. ¶¶ 164–167); and violated federal criminal statutes and laws related to
10    foreign relations (Id. ¶¶ 168–191, 211–215). Finally, Hauser asserts state law claims of
11    battery, negligence, and negligent training/supervision. (Id. ¶¶ 192–210.) In her Prayer
12    for Relief, Hauser seeks damages, declaratory and injunctive relief in the form of
13    remedying unconstitutional statutes and policies, costs and fees, and any other relief
14    deemed proper. (Id. at 48–49.)
15           Brnovich and the Yavapai County Defendants move to dismiss under Federal Rule
16    of Civil Procedure 12(b)(6) for failure to state a claim (Docs. 67, 83), and the State Bar of
17    Arizona Defendants move to dismiss under Rule 12(b)(1) and (6) for lack of jurisdiction
18    and failure to state a claim. (Doc. 82.)
19    II.    Motions to Strike
20           After the parties fully briefed the above Motions to Dismiss, Hauser filed
21    surresponses to each of the three Motions. (Docs. 92–93, 95.) The State Bar of Arizona
22    Defendants and the Yavapai County Defendants each move to strike the surresponse filed
23    in response to their Motions. (Docs. 97–98.)
24           Surresponses are not authorized by the Federal or Local Rules of Civil Procedure
25    absent prior leave of the Court. See Padilla v. Bechtel Const. Co., No. CV 06-286-PHX-
26    LOA, 2007 WL 625927, at *1 (D. Ariz. Feb. 27, 2007). Hauser’s surresponses were
27    improper because they were filed without leave of the Court.              Further, because
28    Defendants did not submit any new evidence with their respective Replies, this is not an

                                                  -3-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 4 of 26




 1    instance were surresponses would be warranted. The Motions to Strike will therefore be
 2    granted.
 3    III.   Yavapai County Defendants’ Motion to Dismiss
 4           A.     Federal Rule of Civil Procedure 12(b)(6)
 5           Dismissal of a complaint, or any claim within it, for failure to state a claim under
 6    Rule 12(b)(6) may be based on either a “‘lack of a cognizable legal theory’ or ‘the
 7    absence of sufficient facts alleged under a cognizable legal theory.’”          Johnson v.
 8    Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
 9    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In determining
10    whether a complaint states a claim under this standard, the allegations in the complaint
11    are taken as true and the pleadings are construed in the light most favorable to the
12    nonmovant. Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir.
13    2007). A pleading must contain “a short and plain statement of the claim showing that
14    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But “[s]pecific facts are not
15    necessary; the statement need only give the defendant fair notice of what . . . the claim is
16    and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
17    (internal quotation omitted). To survive a motion to dismiss, a complaint must state a
18    claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell
19    Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
20    when the plaintiff pleads factual content that allows the court to draw the reasonable
21    inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
22           A motion to dismiss is based on the pleadings, and if a court considers evidence
23    outside the pleadings, it must normally convert the Rule 12(b)(6) motion into a Rule 56
24    motion for summary judgment. See Fed. R. Civ. P. 12(b); United States v. Richie, 342
25    F.3d 903, 907–08 (9th Cir. 2003). “A court may, however, consider certain materials—
26    documents attached to the complaint, documents incorporated by reference in the
27    complaint, or matters of judicial notice—without converting the motion to dismiss into a
28    motion for summary judgment.” Id. at 908.

                                                 -4-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 5 of 26




 1            B.    Discussion
 2            The Yavapai County Defendants argue that Hauser cannot assert a private right of
 3    action based on the federal statutes cited in Causes of Action Five through Twenty-two
 4    and Twenty-six. (Doc. 83 at 13–14.) They also argue that Hauser fails to state a claim
 5    for false arrest or excessive force against Smith, Mickle, or Eller in Causes of Action One
 6    and Two; that she fails to state a claim for failure to train/supervise or for ratification
 7    against the remaining Yavapai County Defendants; that all Yavapai County Defendants
 8    are entitled to qualified immunity; and that Hauser failed to serve a Notice of Claim as
 9    required under state law for her claims in Causes of Action Twenty-three through
10    Twenty-five. (Id. at 2–13, 14–15.)
11                  1.     Causes of Action Five through Twenty-two and Twenty-six
12            The claims asserted in Causes of Action Five through Twenty-two and Twenty-six
13    are brought under various federal criminal statutes. (Doc. 33.) Federal criminal statutes
14    provide no basis for civil liability. See Sears v. Las Vegas Metro. Police Dep’t, No. 2:19-
15    cv-01196-JAD-VCF, 2019 WL 3502890 (D. Nev. Aug. 1, 2019) (a plaintiff cannot bring
16    criminal claims in a civil action). Other federal statutes cited by Hauser are completely
17    inapplicable and fail to establish a basis for or jurisdiction over her claims. Accordingly,
18    the Yavapai County Defendants’ Motion will be granted as to the following Causes of
19    Action:
20            · Fifth Cause of Action under 18 U.S.C. § 241 (conspiracy).         See Aldabe v.
21    Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (18 U.SC. § 241 provides no basis for civil
22    liability).
23            · Sixth Cause of Action under 18 U.S.C. § 2381 (treason).         See Ponvanit v.
24    Superior Court of California, No. CV 17-4054-FMO (JEM), 2018 WL 1135380, at *9
25    (C.D. Cal. Jan. 31, 2018) (18 U.S.C. § 2381 is criminal statute for which there is no
26    private right of action), report and recommendation adopted, No. CV 17-4054-FMO
27    (JEM), 2018 WL 1135502 (C.D. Cal. Feb. 27, 2018).
28

                                                 -5-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 6 of 26




 1           · Seventh and Eighth Causes of action under 28 U.S.C. § 2384 (seditious
 2    conspiracy/advocating overthrow of government). See Suter v. Denton, No. 3:18-cv-
 3    01988-N, 2019 WL 5887290, at *4 (N.D. Texas July 16, 2019) (noting that 28 U.S.C.
 4    § 2384 does not provide jurisdiction for civil action as criminal statutes cannot be
 5    enforced by civil action).
 6           · Ninth Cause of Action under 18 U.S.C. § 219 (acting as agents of foreign
 7    principals).
 8           · Tenth Cause of Action under 18 U.S.C. § 912 (impersonating United States
 9    officer). See Frison v. Zebro, 339 F.3d 994, 998–1000 (8th Cir. 2003) (no private right of
10    action for violation of proscription against impersonating federal officer under 18 U.S.C.
11    § 912).
12           · Eleventh Cause of Action under 18 U.S.C. § 2 (punishable as principal for
13    offense against the United States).
14           · Twelfth Cause of Action under 22 U.S.C. § 611 (Foreign Agents Registration
15    Act). See Comm. for a Free Namibia v. South West Africa People’s Org., 544 F. Supp.
16    722, 725–726 (D.D.C. 1982) (enforcement of the Foreign Agents Registration Act is left
17    to the federal government and does not provide a private cause of action).
18           · Thirteenth Cause of Action under 18 U.S.C. § 951 (agents of foreign
19    governments).
20           · Fourteenth Cause of Action under 22 U.S.C. §§ 611, 612 (foreign agent
21    registration).
22           · Fifteenth Cause of Action under 18 U.S.C. §§ 219 (acting as agents of foreign
23    principals), 951 (acting as agents of foreign governments) and 22 U.S.C. § 612.
24           · Sixteenth Cause of Action under 22 U.S.C. § 262c (commitments for
25    contributions to international financial institutional fostering economic development in
26    less developed countries). Section 262c sets out congressional findings in support of
27    continued United States participation in international financial institutions that assist in
28

                                                 -6-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 7 of 26




 1    fostering economic development in less developed countries and it does not provide a
 2    basis for a civil suit.
 3           · Seventeenth Cause of Action under 22 U.S.C. § 263 (International Prison
 4    Commission). Section 263 states that the United States shall continue as a member of the
 5    International Prison Commission and it does not provide a basis for a civil suit.
 6           · Eighteenth Cause of Action under 22 U.S.C. § 284 (membership acceptance in
 7    International Development Association). Section 284 authorizes the President to accept
 8    membership for the United States in the International Development Association and it
 9    does not provide a basis for a civil suit.
10           · Nineteenth and Twentieth Causes of Action under 22 U.S.C. §§ 286, 286g (the
11    Bretton Woods Agreements Act).           Section 286 authorizes the President to accept
12    membership for the United States in the International Monetary Fund and does not
13    provide a basis for a civil suit. Section 286g is a jurisdiction and venue statute, but
14    because the United States did not bring this action, the statute is not applicable, and it
15    fails to provide for jurisdiction over Hauser’s claims. See Pacheco v. Owens, Civil No.
16    03-841 WJ/ACT, 2003 WL 27384881, at *2 (D. N.M. Oct. 1, 2003).
17           · Twenty-first Cause of Action under 18 U.S.C. § 7 (special maritime and
18    territorial jurisdiction defined). Section 7 provides for federal jurisdiction over criminal
19    acts occurring within the defined territory and it does provide a basis for a civil suit.
20           · Twenty-second Cause of Action under 8 U.S.C. § 1481 (loss of nationality).
21    Section 1481 sets out when a citizen shall lose his or her nationality and it does not
22    provide a basis for a civil suit.
23           · Twenty-sixth Cause of Action under 18 U.S.C. § 2340 (torture). See Felder v.
24    Howerton, 240 F. App’x 404, 406 (11th Cir. Sept. 13, 2007) (section 2340 assigns
25    criminal liability to persons who commit or conspire to commit torture outside of the
26    United States).
27
28

                                                   -7-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 8 of 26




 1             Causes of Action Five through Twenty-two and Twenty-six will be dismissed, and
 2    because these claims cannot be cured by amendment, they will be dismissed with
 3    prejudice.
 4                   2.      Causes of Action One and Two—False Arrest and Excessive
 5                           Force
 6             Hauser asserts Fourth Amendment claims of false arrest and excessive force

 7    against Smith, Mickle, and Eller based on their alleged actions on December 14, 2019.

 8    (Doc. 33.) Yavapai County Defendants argue that Hauser’s allegations regarding her

 9    arrest are incomplete and not “plausibly pled.” (Doc. 83 at 8.) They further argue that

10    Smith, Mickle, and Eller are entitled to qualified immunity as to these two claims. (Id. at

11    5–10.)

12                           a.     Excessive Force

13             The Fourth Amendment provides that the “right of the people to be secure in their

14    persons . . . against unreasonable searches and seizures, shall not be violated . . . .” Heien

15    v. N. Carolina, 574 U.S. 54, 60 (2014); U.S. Const. amend. IV. The relevant inquiry for

16    determining a Fourth Amendment violation is whether the defendant’s actions were

17    objectively reasonable in light of the facts and circumstances confronting him, without

18    regard to his underlying intent or motivation. Graham v. Connor, 490 U.S. 386, 397

19    (1989). In Graham, the Supreme Court set out the test for “objective reasonableness,”

20    which balances the nature and quality of the intrusion on the plaintiff’s interests against

21    the countervailing governmental interests at stake. Id. at 396–97. Factors to consider

22    include the severity of the crime at issue, whether the plaintiff posed an immediate threat

23    to the safety of defendants or others, and whether the plaintiff was actively resisting

24    arrest or attempting to evade arrest by flight. Id. at 396.

25             Hauser’s facts show that she called the police to her property for assistance with a

26    domestic dispute, and when Smith, Mickle, and Eller arrived, they conducted a pat down

27    for weapons and determined that Hauser was unarmed. (Doc. 33 ¶¶ 1, 4, 6, 34.) At the

28    time, Hauser—who was 41-years old—was wearing her pajamas and a coat. (Id. ¶¶ 5,

                                                   -8-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 9 of 26




 1    34.) Defendant officers spoke to Hauser and her fiancé, and then Smith suggested that
 2    Hauser wait in his patrol car because she was cold. (Id. ¶¶ 2, 6, 7.) Hauser stated she did
 3    not want to get in his patrol car, and Smith told her, “well, then, you are under arrest.”
 4    (Id. ¶ 7.) Hauser responded by attempting to run to her daughter and fiancé, but Smith
 5    grabbed her arms, tackled her to the dirt, and she hit the gravel face first, and then Smith,
 6    Mickle, and Eller were all on top of Hauser, which she estimated to be approximately 600
 7    pounds of total weight. (Id. ¶ 8.) Hauser’s resulting injuries to her neck, esophagus, and
 8    lungs required emergency care, hospital admittance, and transport to a higher level of
 9    care in Flagstaff. (Id. ¶¶ 6–22, 28, 31, 36.)
10             Affording Hauser the benefit of any doubt, her allegations regarding Smith’s take
11    down after he grabbed her arms, the three officers’ pile up onto her body once she was on
12    the ground, and the significance of her injuries as a result, support a plausible inference
13    that the three Defendants’ actions were objectively unreasonable. See Blankenhorn v.
14    City of Orange, 485 F.3d 463, 477 (9th Cir. 2007) (“even when some force is justified the
15    amount actually used may be excessive”) (citations and internal quotation marks
16    omitted). Hauser therefore states a plausible Fourth Amendment claim for excessive
17    force.
18                           b.     False Arrest
19             Under the Fourth Amendment, to state a claim for false arrest, a plaintiff must
20    allege facts to support that there was no probable cause for the arrest. See Cabrera v.
21    City of Huntingdon Park, 159 F.3d 374, 380 (9th Cir. 1998) (citation omitted). Probable
22    cause exists when an officer has reasonably trustworthy information of facts and
23    circumstances that are sufficient to justify the belief that an offense has been or is being
24    committed. Stoot v. City of Everett, 582 F.3d 910, 918 (9th Cir. 2009) (citing Brinegar v.
25    United States, 338 U.S. 160, 175–76 (1949) (internal quotation marks omitted)).
26             Hauser’s facts show that she called the police for assistance in a domestic dispute,
27    the officers spoke to her and her fiancé, and Smith told Hauser she was under arrest only
28    after Hauser declined his offer to wait in his patrol car to avoid the cold. Although

                                                      -9-
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 10 of 26




 1    Hauser’s facts are thin, when construed liberally, those facts support that there was no
 2    probable cause for her arrest; thus, Hauser sufficiently states a plausible Fourth
 3    Amendment claim for false arrest.
 4                         c.     Qualified Immunity
 5           Defendants assert that they are entitled to qualified immunity. (Doc. 83 at 5–12.)
 6    Government officials enjoy qualified immunity from civil damages unless their conduct
 7    violates “clearly established statutory or constitutional rights of which a reasonable
 8    person would have known.”        Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).          In
 9    deciding if qualified immunity applies, the Court must determine: (1) whether the facts
10    alleged show the defendant’s conduct violated a constitutional right; and (2) whether that
11    right was clearly established at the time of the violation. Pearson v. Callahan, 555 U.S.
12    223, 230–32, 235–36 (2009) (courts may address either prong first depending on the
13    circumstances in the particular case). In the qualified immunity analysis, the court must
14    consider all disputed facts in the light most favorable to the nonmovant. Isayeva v.
15    Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017).
16           For a right to be clearly established there does not have to be a case directly on
17    point; however, “existing precedent must have placed the statutory or constitutional
18    question beyond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix
19    v. Luna, 577 U.S. 7, 12 (2017)). Clearly established law “must be particularized to the
20    facts of the case,” and “should not be defined at a high level of generality.” White, 137 S.
21    Ct. at 552 (quotation and citation omitted). A right is clearly established when case law
22    has been “earlier developed in such a concrete and factually defined context to make it
23    obvious to all reasonable government actors, in the defendant’s place, that what he is
24    doing violates federal law.” Shafer v. Cnty. of Santa Barbara, 868 F.3d 1110, 1117 (9th
25    Cir. 2017) (citing White, 137 S. Ct. at 551).
26           Once the right at issue is defined, the court must then “identify a case where an
27    officer acting under similar circumstances as [the defendant] was held to have violated”
28    that right. Id. If there is no such case, then the right was not clearly established. See id.

                                                 - 10 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 11 of 26




 1    at 1117–18. “This is not to say that an official action is protected by qualified immunity
 2    unless the very action in question has previously been held unlawful, but it is to say that
 3    in the light of pre-existing law the unlawfulness must be apparent.” Hope v. Pelzer, 536
 4    U.S. 730, 739 (2002) (internal citations omitted). “The Supreme Court has made clear
 5    that ‘officials can still be on notice that their conduct violates established law even in
 6    novel factual circumstances.’” Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir. 2011)
 7    (quoting Hope, 536 U.S. at 741). This principle is particularly relevant “in the context of
 8    Fourth Amendment cases, where the constitutional standard—reasonableness—is always
 9    a very fact-specific inquiry.” Id.; see Drummond v. City of Anaheim, 343 F.3d 1052, 62
10    (9th Cir. 2003) (holding that “no federal case directly on point [was needed] to establish”
11    that the conduct at issue violated clearly established law and constituted excessive force).
12           As stated above, Hauser alleges a cognizable excessive force claim against Smith,
13    Mickle, and Eller. In support of their qualified immunity argument, the Yavapai County
14    Defendants rely on Bennett v. Gow, which held that qualified immunity was properly
15    granted where an officer pushed an arrestee to the ground and used minor force to
16    handcuff him. (Doc. 83 at 9, citing 345 F. App’x 286, 287 (9th Cir. 2009).) But Bennett
17    is not analogous to the instant action, where Hauser alleges that the three Defendants
18    used significant force when Smith tackled her and they all got on top of her after she was
19    on the ground.
20           The Yavapai County Defendants also rely on Jackson v. Bremerton, which held
21    that where the plaintiff actively interfered with the arrest of her son and participated in a
22    “melee,” the defendant officers’ use of force in effecting her arrest was not excessive.
23    268 F.3d 646, 651, 653 (9th Cir. 2001). Thus, in Jackson, qualified immunity was
24    granted on the first prong of the analysis—whether there was a constitutional violation.
25    Here, the Court has already determined that Hauser’s facts support a Fourth Amendment
26    violation.
27           Underlying the Supreme Court’s holding in Graham is the principle that force is
28    only justified when there is a need for force. See Graham, 490 U.S. at 396; Blankenhorn,

                                                 - 11 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 12 of 26




 1    485 F.3d at 481; Alexander v. City and Cnty. of S.F., 29 F.3d 1355, 1367 (9th Cir. 1994).
 2    As mentioned above, the Ninth Circuit has stated that where some force is justified, “the
 3    amount actually used may be excessive.” Blankenhorn, 485 F.3d at 477. In 2007, the
 4    Ninth Circuit held that a reasonable jury could find that defendant officers’ gang tackle of
 5    a suspect during an arrest for a minor crime was unreasonable and that the right at issue
 6    was clearly established.     Id. at 480–481.        The principles set out in Graham and
 7    Blankenhorn would have put Smith, Mickle, and Eller on notice that tackling and piling
 8    onto an unarmed woman for a minor crime—or no crime—was a violation of her Fourth
 9    Amendment rights.      The Court will deny Defendants’ request for dismissal of the
10    excessive force claim based on qualified immunity.
11           As to the false arrest claim, the Yavapai County Defendants base their qualified
12    immunity argument solely on the first prong. (Doc. 83 at 8.) They contend that for
13    qualified immunity purposes, officers need only show that it is reasonably arguable that
14    there was probable cause for arrest, and Hauser’s allegations cannot get over this
15    threshold. (Id.) The Court has already determined that, construed liberally, Hauser’s
16    facts support a false arrest claim. Indeed, there are no facts in the First Amended
17    Complaint that the officers had any cause to arrest Hauser. Therefore, at this stage, the
18    request for qualified immunity as to this claim will be denied.
19                  3.     Causes of Action Three and Four—Monell Claims
20           In her Third Cause of Action, Hauser sets forth a claim under Monell for failure to
21    train/supervise against 20 of the named Defendants—all Defendants except Smith,
22    Mickle, and Eller. (Doc. 33 ¶¶ 96–98.) In her Fourth Cause of Action, Hauser asserts a
23    Monell claim for ratification of unconstitutional conduct against the same 20 Defendants.
24    (Id. ¶¶ 100, 103.)   Hauser asserts that these Defendants are sued in their “personal
25    capacities.” (Id. ¶¶ 98, 103.)
26           The Yavapai County Defendants argue that Hauser fails to state that any the
27    named Yavapai County Defendants participated in the events giving rise to these claims
28    or that any of them were aware of a deficiency in training, and she fails to allege how a

                                                 - 12 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 13 of 26




 1    failure to train or supervise caused her injuries or what prior pattern of individual or
 2    institutional conduct existed. (Doc. 83 at 11.) The Yavapai County Defendants further
 3    argue that Hauser fails to allege that any individual Yavapai County Defendant engaged
 4    in the ratification, knew of unconstitutional behavior, or had any knowledge regarding the
 5    incident that occurred on December 14, 2019. (Id. at 12.)
 6                        a.     Monell Liability
 7          Under Monell, a plaintiff may bring suit against a municipality when she has
 8    suffered a civil rights violation caused by a custom, practice, or policy created by the
 9    municipality. See City of Canton v. Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S.
10    at 690–691.   Monell liability cannot attach to an individual (in his or her personal
11    capacity) or a State entity. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70
12    (1989) (States are protected by the Eleventh Amendment while municipalities are not,
13    and Monell is limited to “local government units,” which are not considered part of the
14    State for Eleventh Amendment purposes). Thus, a Monell claim is a suit against a local
15    government unit or entity. A suit against a defendant in his or her official capacity
16    represents another way of pleading an action against an entity of which the defendant is
17    an agent. Monell, 436 U.S. at 690 n.55. It follows that Hauser’s claims under Monell
18    must be brought against defendant officers in their official capacity, not their personal
19    capacity.
20          The distinction between individual and official capacity claims can be difficult to
21    understand, even for lawyers. See VanHorn v. Oelschlager, 502 F.3d 775, 779 (8th Cir.
22    2007) (state officials misconstrued the differences between official and individual
23    capacity claims and the immunities available). The Ninth Circuit has cautioned that a pro
24    se litigant’s failure to understand the legal significance between official and individual
25    capacity claims cannot be taken advantage of for the purpose of dismissing claims.
26    Mitchell v. Washington, 818 F.3d 436, 442 & n.3 (9th Cir. 2016) (the record
27    demonstrated that the plaintiff did not understand the legal significance between official
28    versus personal capacity claims; thus, he was not bound by his deposition testimony

                                                - 13 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 14 of 26




 1    stating that he sued the defendants only in their official capacities, and his damages
 2    claims against the defendants in their individual capacities were not barred even though
 3    the plaintiff did not contest the district court’s finding that those claims were barred).
 4    Accordingly, the Court will construe Hauser’s Monell claims in Causes of Action Three
 5    and Four as alleged against the named Defendants in their official capacities.
 6                         b.     Failure to Train/Supervise
 7           A local government may be held liable under § 1983 for a constitutional violation
 8    if that violation occurred as a result of the municipality’s official policy or custom.
 9    Monell, 436 U.S. at 694.       “Official municipal policy includes the decisions of a
10    government’s lawmakers, the acts of its policymaking officials, and practices so
11    persistent and widespread as to practically have the force of law.” Connick v. Thompson,
12    563 U.S. 51, 61 (2011). A municipality may also be liable if it has a policy of inaction
13    and such inaction amounts to a failure to protect constitutional rights. City of Canton v.
14    Harris, 489 U.S. 378, 388 (1989).
15           “[A] local government’s decision not to train certain employees about their legal
16    duty to avoid violating citizens’ rights may rise to the level of an official government
17    policy for purposes of § 1983.” Connick, 563 U.S. at 60. To support a Monell claim for
18    failure to train under § 1983, a plaintiff must allege facts demonstrating that the local
19    government’s failure to train amounts to “deliberate indifference to the rights of persons
20    with whom the [untrained employees] come into contact.” Connick, 563 U.S. at 61
21    (citing Canton, 489 U.S. at 388). This deliberate indifference standard is an objective
22    standard, and it is satisfied only when “a § 1983 plaintiff can establish that the facts
23    available to . . . policymakers put them on actual or constructive notice that the particular
24    omission [or act] is substantially certain to result in the violation of the constitutional
25    rights of their citizens.” Castro v. Cnty. of Los Angeles, 797 F.3d 654, 676 (9th Cir.
26    2015). Thus, to maintain a failure to train claim, a plaintiff must allege facts showing a
27    “pattern of violations” that amounts to deliberate indifference and that the governmental
28    entity had actual or constructive notice of those violations. Connick, 563 U.S. at 72.

                                                 - 14 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 15 of 26




 1    Similarly, to properly allege a claim for failure to supervise, a plaintiff must allege facts
 2    demonstrating that the supervision was “sufficiently inadequate” to amount to “deliberate
 3    indifference.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011).
 4           To sufficiently plead a Monell claim and withstand a Rule 12(b)(6) motion to
 5    dismiss, allegations in a complaint “may not simply recite the elements of a cause of
 6    action, but must contain sufficient allegations of underlying facts to give fair notice and
 7    to enable the opposing party to defend itself effectively.” AE ex rel. Hernandez v. Cnty.
 8    of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216
 9    (9th Cir. 2011)).
10           Here, the Court has found that Hauser sufficiently states Fourth Amendment
11    claims against Smith, Mickle, and Eller for false arrest and excessive force. But Hauser
12    fails to allege facts to show that Yavapai County has a training policy that amounted to
13    deliberate indifference to individuals’ constitutional rights.      Instead, she states in
14    conclusory fashion that the named Defendants “failed to institute, require, and enforce
15    proper and adequate training and supervision on interacting and dealing with Citizens”
16    and that “the need for such training and supervision was obvious especially in the area of
17    excessive force.” (Doc. 33 ¶ 98.)
18           As Defendants note, Hauser lumps all the Defendants together such that it is not
19    clear which Defendants are policymakers for the purpose of a Monell claim. (See id.;
20    Doc. 83 at 11.) Hauser also alleges that Defendants’ failure to train and supervise
21    resulted in a violation of her Fourth Amendment rights; that Defendants failed to train
22    employees on how to arrest an unarmed citizen, how to recognize a call for assistance as
23    a common tool used by citizens to cope with interpersonal relationships, and how to
24    avoid using excessive force. (Doc. 33 ¶ 98.) These allegations appear to simply recite
25    the elements of a Monell claim. More importantly, Hauser’s allegations do not provide
26    any specifics about knowledge any policymaker had regarding any deficiencies in
27    Yavapai County’s deputy training program or about how any policymaker consciously or
28    deliberately disregarded a potential risk by allowing a deficiency in its training to

                                                 - 15 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 16 of 26




 1    continue. Nor does Hauser allege any other specific instances of similar constitutional
 2    violations to show a pattern of such violations resulting from the alleged deficient
 3    training. A single incident is insufficient to prove a policy or custom of inadequate
 4    training, notice, or deliberate indifference on the part of any named Defendant. See
 5    Connick, 563 U.S. at 72.
 6           For these reasons, Hauser fails to state a Monell claim in Cause of Action Three,
 7    and the Yavapai County Defendants’ Motion to Dismiss will be granted as to this claim.
 8                         c.     Ratification
 9           A plaintiff may claim Monell liability where an “official with final policy-making
10    authority ratified a subordinate’s unconstitutional decision or action and the basis for it.”
11    Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992).             “A policymaker’s
12    knowledge of an unconstitutional act does not, by itself, constitute ratification.” Christie
13    v. Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999). Nor does a policymaker’s mere refusal to
14    overrule a subordinate’s completed act constitute approval.        Id.   Rather, ratification
15    requires the authorized policymaker to make a “conscious, affirmative choice.” Gillette,
16    979 F.2d at 1347. The elements of ratification include the act of approval, and that the
17    ratification was (1) the cause in fact, and (2) the proximate cause of the constitutional
18    deprivation. Arnold v. Int’l Bus. Machines Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).
19    Therefore, to show ratification, a plaintiff must show that a final policymaker made a
20    deliberate choice to endorse the subordinate’s actions and that that ratification caused the
21    constitutional violation. Id.; see Sheehan v. City and Cnty. of S.F., 743 F.3d 1211, 1231
22    (9th Cir. 2014).
23           As with her failure-to-train/supervise claim, Hauser lumps together all Yavapai
24    County Defendants in her ratification claim; thus, she fails to identify a policymaker who
25    ratified a subordinate’s unconstitutional action. (Doc. 33 ¶ 103.) Hauser also fails to
26    allege a “conscious, affirmative choice” and knowledge of the excessive force and false
27    arrest committed by Smith, Mickle, and Eller, and she fails to allege how the ratification
28    of the officers’ conduct caused a constitutional violation. See Gillette, 979 F.2d at 1347.

                                                 - 16 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 17 of 26




 1    Hauser’s general and conclusory allegations that all Defendants ratified the
 2    unconstitutional actions of Smith, Mickle, and Eller and that they approved the actions
 3    and cleared these officers of any improper conduct are insufficient. In short, Hauser’s
 4    allegations do not plausibly state a claim for Monell liability under a ratification theory.
 5    See Christie, 176 F.3d at 1238. The Yavapai County Defendants’ Motion to Dismiss will
 6    be granted as to the ratification claim in Cause of Action Four.
 7                  4.     Causes of Action Twenty-three through Twenty-five
 8            In Cause of Action Twenty-three, Hauser alleges a state law claim of battery
 9    against Smith, Mickle, and Eller. (Doc. 33 ¶¶ 192–198.) In Cause of Action Twenty-
10    four, she alleges a state law claim of negligence against all Defendants. (Id. ¶¶ 199–204.)
11    And in Cause of Action Twenty-five, Hauser alleges a state law claim of failure to
12    train/supervise against all the Yavapai County Defendants except Smith, Mickle, and
13    Eller. (Id. ¶¶ 205–210.) The Yavapai County Defendants argue that all three state law
14    claims must be dismissed because Hauser failed to provide a Notice of Claim as required
15    under Arizona Revised Statutes § 12-821.01. (Doc. 83 at 14–15.)
16            Under Arizona state law, a plaintiff must file a Notice of Claim with the public
17    employee within 180 days of the incident from which the claim arose. Ariz. Rev. Stat.
18    § 12–821.01(A). A plaintiff may file the notice by delivering a copy of the claim to an
19    individual personally or to an agent authorized to receive service of process, or by
20    leaving copies at that individual’s “usual place of abode.” Ariz. R. Civ. P. 4.1(d). In
21    addition, the plaintiff must give notice to the employer; “[a] claimant who asserts that a
22    public employee’s conduct giving rise to a claim for damages was committed within the
23    course and scope of employment must give notice of the claim to both the employee
24    individually and to his employer.”      Crum v. Superior Court In and For Cnty. of
25    Maricopa, 922 P.2d 316, 317 (Ariz. Ct. App. 1996). Arizona courts have held that
26    plaintiffs who do not strictly comply with section 12-821.01(A) are barred from bringing
27    suit.   Harris v. Cochise Health Sys., 160 P.3d 223, 230 (Ariz. Ct. App. 2007)
28    (“[c]ompliance with the notice provision of § 12-821.01(A) is a mandatory and essential

                                                 - 17 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 18 of 26




 1    prerequisite to such an action”). “Actual notice and substantial compliance do not excuse
 2    failure to comply with the statutory requirements of . . . § 12-821.01(A).” Falcon ex rel.
 3    Sandoval v. Maricopa Cnty., 144 P.3d 1254, 1256 (Ariz. Ct. App. 2006).
 4           An assertion that the plaintiff has not complied with the notice-of-claim statute is
 5    an affirmative defense. Lee v. State, 242 P.3d 175, 178 (Ariz. Ct. App. 2010). Therefore,
 6    the defendant bears the burden of proving that the plaintiff failed to comply. See Pfeil v.
 7    Smith, 900 P.2d 12, 14 (Ariz. Ct. App. 1995) (“[i]n a civil action . . . the defendant has
 8    the burden of proving an affirmative defense”).
 9           The Yavapai County Defendants’ Motion to Dismiss states that “none of them
10    received a pre-litigation notice of claim.” (Doc. 83 at 14.) But there is no sworn
11    statement from any of the Yavapai County Defendants averring that no Notice of Claim
12    was served.    Cf. Bryant v. City of Goodyear, CV-12-00319-PHX-JAT, 2013 WL
13    1897129, at *4 (D. Ariz. May 6, 2013) (dismissing state law claims after the defendants
14    provided affidavits averring that they were not served with a copy of the Notice of
15    Claim); Barth v. Cochise Cnty., 138 P.3d 1186, 1190 (Ariz. Ct. App. 2006) (finding that
16    the plaintiff did not serve valid Notice of Claim on the board of supervisors, “as the
17    county showed by the affidavit of the clerk of the board of supervisors stating that [the
18    plaintiff] has not served her with a notice of claim”). There is no evidence submitted
19    with the Yavapai County Defendants’ Motion. (See Doc. 83.) The arguments and
20    statements made by defense counsel are not evidence. Barcamerican Intern. USA Trust
21    v. Tyfield Importers, Inc., 289 F.3d 589, 593 n.4 (9th Cir. 2002). Consequently, the
22    Yavapai County Defendants fail to meet their burden to show that Hauser failed to
23    comply with the notice-of-claim statute. Their Motion to Dismiss will be denied as to
24    Causes of Action Twenty-three through Twenty-five.
25    V.     Brnovich’s Motion to Dismiss
26           The Rule 12(b)(6) standard applicable to Brnovich’s Motion is set forth above.
27           Brnovich is named as a Defendant in the Third (Monell claim), Fourth (Monell
28    claim), Twenty-fourth (state law negligence), and Twenty-fifth (state law failure to

                                                - 18 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 19 of 26




 1    train/supervise) Causes of Action. (Doc. 33.)
 2           Brnovich argues that Hauser fails to allege any facts or a causal connection
 3    between her arrest and detention and any acts of Brnovich, and she fails to allege any
 4    specific injury as a result of Brnovich’s conduct. (Doc. 67 at 4–5.) Brnovich also argues
 5    that he is entitled to qualified immunity, that the Eleventh Amendment bars any damages
 6    claim against him in his official capacity, and that any state-law claim is barred because
 7    Hauser did not comply with the Arizona notice-of-claim statute. (Id. at 5–8.)
 8           In her opposition to Brnovich’s Motion, Hauser does not respond to Brnovich’s
 9    legal arguments for dismissal. (Doc. 80.) Instead, Hauser discusses various “major
10    premises,” including that the State of Arizona has been replaced by federal corporations
11    that act as agencies or instrumentalities of the United States government, and she alleges
12    that Brnovich is therefore an attorney for the “Corporate State” and does not act in the
13    name of Arizona according to the Arizona Constitution. (See id. at 1–3, 11–12.) Hauser
14    accuses Brnovich of being an agent of foreign principals and acting for foreign countries
15    and, for this reason, she argues that he is not protected by sovereign immunity. (Id. at
16    12–15, 17.)
17           To state a plausible claim against a government official in his individual capacity,
18    a plaintiff must plead that the defendant, “through [his] own individual actions, has
19    violated the Constitution.” Iqbal, 556 U.S. at 676. A supervisor may be held liable under
20    § 1983 only if there is “a sufficient causal connection between the supervisor’s wrongful
21    conduct and the constitutional violation.” Crowley v. Bannister, 734 F.3d 967, 977 (9th
22    Cir. 2013) (citations and internal quotation marks omitted); Fayle v. Stapley, 607 F.2d
23    858, 862 (9th Cir. 1979) (when a named defendant holds a supervisorial position, the
24    causal link between the defendant and the claimed constitutional violation must be
25    specifically alleged).
26           Here, Hauser’s own facts show that Brnovich was not present during her arrest and
27    detention, and Hauser fails to allege any specific conduct by Brnovich or how his conduct
28    is linked to the alleged constitutional violations.   Hauser sets forth only broad and

                                                - 19 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 20 of 26




 1    conclusory allegations that Brnovich failed to provide meaningful training, he
 2    participated in the ratification the Yavapai County deputies’ actions, and he is liable
 3    under Monell for failure to train/supervise employees on how to arrest an unarmed citizen
 4    and this failure was pursuant to a policy or practice. (Doc. 33 ¶¶ 20, 39–40, 48, 50, 56,
 5    66, 75, 98-99).
 6           As discussed above, liability under Monell arises where an alleged constitutional
 7    deprivation is caused by a policy or custom of the municipality. Monell, 436 U.S. at
 8    691–94; Fogel v. Collins, 531 F.3d 824, 834 (9th Cir. 2008). Whether an official is a
 9    final policymaker for purposes of municipal liability is a question of state law. Ortega
10    Melendres v. Arpaio, 598 F. Supp. 2d 1025 (D. Ariz. 2009) (citing Streit v. Cnty. of L.A.,
11    236 F.3d 552, 560 (9th Cir. 2001)). Arizona state law charges county sheriffs with the
12    responsibility of conducting law enforcement and jail activity on the part of the county.
13    Under state statute, the county sheriff must “preserve the peace,” arrest those who
14    commit or attempt to commit crimes, prevent and suppress breaches of the peace, and
15    take charge of and keep the county jail. Ariz. Rev. Stat. § 11-441(A)(1)-(3), (5). The
16    purpose of the sheriff’s duty to arrest individuals “is the prompt and orderly
17    administration of criminal justice, including the Sheriff's discretionary investigatory
18    determination of when enough evidence has been obtained to make an arrest.” Guillory
19    v. Greenlee Cnty., No. CV 05-352 TUC DCB, 2006 WL 2816600, at *4 (D. Ariz. Sept.
20    28, 2006).        “This makes the Sheriff the final policymaker regarding criminal
21    investigations” and “officer training.” Id. (“the alleged inadequate training was a policy
22    of the County because the Sheriff was the policymaker for the County regarding the
23    officer training”).   Further, “the County is liable for policies made by the Sheriff,
24    pursuant to his designated powers and duties as provided for by statute[.]” Id.
25           Accordingly, under state law, Brnovich, as the State Attorney General, is not the
26    policymaker who would be liable under Monell for the Yavapai County Sheriff’s Office
27    policies related to arrests and use-of-force policies. Because Brnovich is not the proper
28

                                                - 20 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 21 of 26




 1    Defendant for Hauser’s Monell claims, Brnovich’s Motion to Dismiss will be granted as
 2    to the Third and Fourth Causes of Action.
 3           The Twenty-fourth Cause of Action alleges negligence. (Doc. 33.) To establish a
 4    claim for negligence under Arizona law, a plaintiff must prove: 1) a duty requiring the
 5    defendant to conform to a certain standard of care; 2) a breach by the defendant of that
 6    standard; 3) a causal connection between the defendant’s breach and the resulting injury;
 7    and 4) actual damages. Gipson v. Kasey, 150 P.3d 228, 230 (2007) (citation omitted). As
 8    discussed, Hauser’s own facts show that Brnovich was not on the scene of Hauser’s
 9    arrest, nor was he involved in Hauser’s interrogation or detention at the jail. Absent any
10    personal involvement, Brnovich cannot be liable for negligence. Brnovich’s Motion to
11    Dismiss will therefore be granted as to the Twenty-fourth Cause of Action.
12           The Twenty-fifth Cause of Action asserts a state law claim of failure to
13    train/supervise. (Doc. 33.) To be liable for negligent hiring, retention, or supervision of
14    an employee, the court must find that the employee/agent committed a tort. Mulhern v.
15    City of Scottsdale, 799 P.2d 15, 18 (Ariz. Ct. App. 1990). Thus, the liability of the
16    employer “depend[s] on the necessary finding of liability on the part of [his] agent.”
17    Mulligan v. Grace, 666 P.2d 1092, 1094 (Ariz. Ct. App. 1983). The Yavapai County
18    deputies are county employees, and, as discussed above, the County Sheriff is responsible
19    for Yavapai County deputy training and supervision. See Guillory, 2006 WL 2816600, at
20    *4. In other words, the Yavapai County deputies were not acting as employees or agents
21    of the state Attorney General.      Even assuming that some of the Yavapai County
22    Defendants are liable for committing a tort, Brnovich is not their employer for purposes
23    of liability for a negligent training or supervision claim. See Ariz. Rev. Stat. § 41-192
24    (listing the powers and duties of attorney general). Accordingly, Brnovich’s Motion will
25    be granted as to the state law claim against Brnovich for negligent training/supervision.
26           For the above reasons, Brnovich’s Motion to Dismiss will be granted, and the
27    Court need not address Brnovich’s remaining arguments. The claims against Brnovich
28

                                                  - 21 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 22 of 26




 1    are not curable by amendment; therefore, the claims against him will be dismissed with
 2    prejudice.
 3    VI.    State Bar of Arizona Defendants’ Motion to Dismiss
 4           A.     Federal Rule of Civil Procedure 12(b)(1)
 5           Rule 12(b)(1) allows a defendant to raise the defense that the court lacks
 6    jurisdiction over the subject matter of an entire action or of specific claims alleged in the
 7    action. When considering a motion to dismiss for lack of subject matter jurisdiction, the
 8    Court takes as true the material facts alleged in the complaint. See Whisnant v. United
 9    States, 400 F.3d 1177, 1179 (9th Cir. 2005). But the Court is not restricted to the face of
10    the pleadings; it may consider affidavits to resolve any factual disputes concerning the
11    existence of jurisdiction. McCarthy v .United States, 850 F.2d 558, 560 (9th Cir. 1988)
12    (citation omitted); see Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir.
13    1983) (consideration of material outside the pleadings did not convert a Rule 12(b)(1)
14    motion into one for summary judgment).
15           The party invoking federal subject-matter jurisdiction bears the burden of
16    establishing standing under Article III of the United States Constitution. Lewis v. Cont’l
17    Bank Corp., 494 U.S. 472, 477 (1990). “[S]tanding is an essential and unchanging part
18    of the case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife,
19    504 U.S. 555, 560 (1992). “Standing requires the party asserting the existence of federal
20    court jurisdiction to establish three elements: (1) an injury in fact that is (a) concrete and
21    particularized and (b) actual or imminent; (2) causation; and (3) a likelihood that a
22    favorable decision will redress the injury.” Wolfson v. Brammer, 616 F.3d 1045, 1056
23    (9th Cir. 2010).
24           B.     Discussion
25           State Bar of Arizona Defendants Lee, Brokaw, and Calcagno assert that no facts
26    exist to support Hauser’s claims against them. (Doc. 82 at 5–6.) In support of their
27    Motion, State Bar of Arizona Defendants rely on the docket in this case and they submit
28    the affidavit of Lisa M. Panahi, General Counsel to the State Bar of Arizona. (Id., Ex. 1,

                                                  - 22 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 23 of 26




 1    Panahi Aff. ¶ 1.)    The docket shows that in June 2020, Hauser filed her original
 2    complaint against Smith, Mickle, and Eller and Doe Defendants 1–100. (Doc. 1.) On the
 3    face of her Complaint, Hauser identified Steven Lee McMillan of Sedona, Arizona as
 4    “Counsel of Choice for Plaintiff.” (Id. at 1.) McMillan signed the Complaint as a
 5    “Witness,” and he signed as a “Witness” a subsequently filed Motion for Issuance of
 6    Subpoena. (Id. at 34; Doc. 10.) In an order dated September 2, 2020, the Court noted
 7    that no state bar attorney number was listed for McMillan, and the Court noted that
 8    McMillian did not appear to be admitted to the bar for the District of Arizona. (Doc. 12.)
 9    The Court ordered Hauser and McMillan to each show cause why McMillan should not
10    be sanctioned for appearing without being admitted to the bar of this Court and reported
11    to the Arizona Supreme Court for investigation on practicing law in the State without
12    authorization. (Id. at 2.) In response, McMillan admitted that he has not been admitted
13    to the bar and is not licensed to practice law in Arizona. (Doc. 14.)
14            Thereafter, Defendant Lee, Senior Bar Counsel for the State Bar of Arizona, wrote
15    a letter to McMillan stating that he appeared to have engaged in the unauthorized practice
16    of law and requested that McMillan respond by letter or email to Lee or Defendant
17    Brokaw, who is Lee’s secretary. (Doc. 82, Ex. A, Panahi Aff. ¶¶ 6–7, 9–10.) Another
18    Arizona State Bar employee, Defendant Calcagno, emailed McMillan to send him copies
19    of documents from this action that were referenced in Lee’s letter. (Id. ¶¶ 8, 11.) There
20    was no response from McMillan. (Id. ¶ 14.) There is no record of any communication
21    between the State Bar of Arizona and Hauser. (Id. ¶ 16.)
22            On November 3, 2020, Hauser filed her First Amended Complaint, which is the
23    operative complaint. (Doc. 33.) She named Lee, Brokaw, and Calcagno as Defendants;
24    however, there are no allegations specific to these three State Bar of Arizona Defendants.
25    (Id.)   Instead, Hauser alleges that these Defendants, along with the other named
26    Defendants, are “independent contractors with policy making authority” and that they
27    have supervisory positions and participated in the supervision and ratification of Yavapai
28    County Defendants Smith, Mickle, and Eller’s actions. (Id. ¶ 75.)

                                                 - 23 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 24 of 26




 1            As the State Bar of Arizona Defendants note, the State Bar of Arizona operates
 2    under the direction and control of the Supreme Court of Arizona, which has not
 3    authorized it to exercise any policy-making or supervisory authority over any county
 4    sheriff’s deputies.   (Doc. 82, Ex. 1, Panahi Aff. ¶ 3.)       The State Bar of Arizona
 5    Defendants assert that Hauser was not the subject of the unauthorized practice of law
 6    charge. (Doc. 82 at 6.) Rather, the State Bar of Arizona Defendants only examined the
 7    charge made against McMillan. (Id.) Defendants cite case law supporting that, in these
 8    circumstances, Hauser suffered no injury in fact; thus, she lacks standing and there is no
 9    subject matter jurisdiction. (Id., citing cases.) See Parkhurst v. Tabor, 569 F.3d 861, 866
10    (8th Cir. 2009) (“‘a citizen lacks standing to contest the policies of the prosecuting
11    authority when he himself is neither prosecuted nor threatened with prosecution’ because
12    ‘a private citizen lacks a judicially cognizable interest in the prosecution or
13    nonprosecution of another’”) (quoting Linda R.S. v. Richard D., 410 U.S. 614, 617
14    (1973)); see also Younger v. Harris, 401 U.S. 37, 42 (1971) (where appellees alleged that
15    they felt “inhibited” by a state syndicalism law, but they were never indicted, arrested, or
16    even threatened with prosecution, finding that there was no live controversy and no
17    federal court jurisdiction); Bailey v. Patterson, 369 U.S. 31, 33 (1962) (appellants lacked
18    standing to enjoin criminal prosecutions since they themselves had not been prosecuted
19    or threatened with prosecution). The State Bar of Arizona Defendants have demonstrated
20    that they had no connection to Hauser and that Hauser suffered no actual injury from the
21    State Bar of Arizona Defendants’ communications with Millan. See Wolfson, 616 F.3d at
22    1056.
23            In her Response to the Motion to Dismiss, Hauser fails to present any further facts
24    or evidence to show that there is subject matter jurisdiction. (See Doc. 86.) Instead, she
25    alleges generally, absent any supporting evidence, that the three State Bar of Arizona
26    Defendants provided aid and counsel to other Defendants in this case; they intended to
27    aid other Defendants for the purpose of protecting criminals; they participated in some
28    elements of the crimes against Hauser; and they intended to aid in the cover-up of crimes.

                                                 - 24 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 25 of 26




 1    (Id. at 5–7.) Hauser also argues that this Court violated her rights when it ordered that
 2    she could not have her counsel of choice. (Id. at 10–14.) Nothing in Hauser’s Response
 3    or her voluminous attachments is sufficient to establish standing and subject matter
 4    jurisdiction as to the claims against the State Bar of Arizona Defendants. (See Doc. 86-
 5    1.)3 Their Motion to Dismiss for lack of jurisdiction will therefore be granted. Because
 6    this defect is not curable by amendment, the claims against the State Bar of Arizona
 7    Defendants will be dismissed with prejudice.
 8    IT IS ORDERED:
 9           (1)    The reference to the Magistrate Judge is withdrawn as to Defendant
10    Brnovich’s Motion to Dismiss (Doc. 67), State Bar of Arizona Defendants’ Motion to
11    Dismiss (Doc. 82) and Motion to Strike (Doc. 98), and Yavapai County Defendants’
12    Motion to Dismiss (Doc. 83) and Motion to Strike (Doc. 97).
13           (2)    State Bar of Arizona Defendants’ Motion to Strike (Doc. 98) and Yavapai
14    County Defendants’ Motion to Strike (Doc. 97) are granted; the Clerk of Court must
15    strike Plaintiff’s filings at Doc. 92 and Doc. 95 from the docket.
16           (3)    Defendant Brnovich’s Motion to Dismiss (Doc. 67) is granted; the claims
17    against Brnovich are dismissed with prejudice.
18           (4)    State Bar of Arizona Defendants’ Motion to Dismiss (Doc. 82) is granted;
19    the claims against the State Bar Arizona Defendants are dismissed with prejudice.
20           (5)    Yavapai County Defendants’ Motion to Dismiss (Doc. 83) is granted in
21    part and denied in part as follows:
22                  (a)    the Motion is granted as to the claims in Causes of Action Five
23    through Twenty-two and Twenty-six, and these claims are dismissed with prejudice;
24                  (b)    the Motion is granted as to the Monell claims in Causes of Action
25
26           3
              Hauser attached approximately 480 pages of attachments to her Response. (Doc.
27    86-1.) The attachments include, among other things, excerpts from the Declaration of
      Independence, the Articles of Confederation, and Montesquieu’s “The Spirit of Laws”;
28    copies of prior documents filed in this action; and proposed deposition questions for the
      State Bar of Arizona Defendants. (See, e.g., Doc. 86-1 at 1–2.)
                                                 - 25 -
     Case 3:20-cv-08138-JAT-JFM Document 101 Filed 06/03/21 Page 26 of 26




 1    Three and Four; and
 2                (c)       the Motion is otherwise denied.
 3          (6)   Brnovich, Lee, Brokaw, and Calcagno are dismissed as Defendants.
 4          (7)    The remaining claims are:
 5                (a)       First Cause of Action—Fourth Amendment false arrest claim against
 6          Defendants Smith, Mickle, and Eller;
 7                (b)       Second Cause of Action—Fourth Amendment excessive force claim
 8          against Defendants Smith, Mickle, and Eller;
 9                (c)       Twenty-third Cause of Action—state law battery claim against
10          Defendants Smith, Mickle, and Eller;
11                (d)       Twenty-fourth Cause of Action—state law negligence claim against
12          Defendants Simmons, Thurman, Garrison, Brown, Mallory, Lundy, Mascher,
13          McQueary, Newnum, Hunt, Martin, Polk, Cordrey, Michalsky, Bigbee, and Toth;
14          and
15                (e)       Twenty-fifth Cause of Action—state law claim for failure to
16          train/supervise against Defendants Simmons, Thurman, Garrison, Brown, Mallory,
17          Lundy, Mascher, McQueary, Newnum, Hunt, Martin, Polk, Cordrey, Michalsky,
18          Bigbee, and Toth.
19
20          Dated this 3rd day of June, 2021.
21
22
23
24
25
26
27
28

                                                - 26 -
